DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 and 1/5/2022 is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Youssef (“Challenges: Device-free passive localization for wireless environment”) failed to disclose generating a first probability vector based on the set of motion indicator values, the first probability vector comprising first values assigned to the respective wireless communication devices, the first values representing first probabilities of motion at the respective wireless communication devices during the first time frame; obtaining a second probability vector generated from motion data associated with a prior time frame, the second probability vector comprising second values assigned to the respective wireless communication devices, the second values representing prior probabilities of motion at the respective wireless communication devices during the prior time frame.
Instead, Youssef discloses detecting motion by comparison of moving average of received signal strength indicator (“RSSI”). Neither the RSSI values nor the “moving average” are probability vectors. Instead, the RSSI value represent the power of received wireless signals, and the “moving average” is simply an average of several RSSI values received over time. Instead, Youssef discloses an event is detected when the relative difference between moving averages exceeds a threshold.
Regarding claim 13, the prior art of record, Youssef (“Challenges: Device-free passive localization for wireless environment”) failed to disclose a motion detection system comprising: a plurality of wireless communication devices configured to exchange wireless signals on a plurality of wireless 
Instead, Youssef discloses a system comprising a memory including instructions for detecting motion by comparison of moving average of received signal strength indicator (“RSSI”). Neither the RSSI values nor the “moving average” are probability vectors. Instead, the RSSI value represent the power of received wireless signals, and the “moving average” is simply an average of several RSSI values received over time. Instead, Youssef discloses an event is detected when the relative difference between moving averages exceeds a threshold.
Regarding claim 22, the prior art of record, Youssef (“Challenges: Device-free passive localization for wireless environment”) failed to disclose a non-transitory computer-readable medium containing program instructions for causing a data processing apparatus to perform operations comprising: generating a first probability vector based on the set of motion indicator values, the first probability vector comprising first values assigned to the respective wireless communication devices, the first values representing first probabilities of motion at the respective wireless communication devices during the first time frame; obtaining a second probability vector generated from motion data associated with a prior time frame, the second probability vector comprising second values assigned to the respective wireless communication devices, the second values representing prior probabilities of motion at the respective wireless communication devices during the prior time frame.
Instead, Youssef discloses a system comprising a memory including instructions for detecting motion by comparison of moving average of received signal strength indicator (“RSSI”). Neither the RSSI values nor the “moving average” are probability vectors. Instead, the RSSI value represent the power of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194